COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00299-CV


ANGLO IRISH BANK                                                    APPELLANT
CORPORATION LIMITED,
FORMERLY KNOWN AS ANGLO
IRISH BANK CORPORATION, PLC

                                        V.

ASHKENAZY & AGUS VENTURES,                                          APPELLEES
LLC; BIRKAT HARAV DALLAS,
LLC; BIRKAT DAVID VII, LLC; IZZY
ASHKENAZY; AND JONATHAN
AGUS


                                    ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                     ----------

      Anglo Irish Bank Corporation Limited (Anglo) appeals the denial of its

motions to strike the petition in intervention of Ashkenazy & Agus Ventures, LLC,


      1
       See Tex. R. App. P. 47.4.
Birkat Harav Dallas, LLC, and Birkat David VII, LLC and the plea in intervention

of Izzy Ashkenazy and Jonathan Agus (collectively with the aforementioned

companies, the intervenors). Anglo argues that the interventions are improper

because the intervenors failed to independently establish venue as required by

section 15.003 of the Texas Civil Practice and Remedies Code. Tex. Civ. Prac.

& Rem. Code Ann. § 15.003 (Vernon Supp. 2010). Because we find that section

15.003 does not apply for the reasons stated below, we dismiss this appeal for

want of jurisdiction.

      The order from which Anglo appeals is an interlocutory order. A party may

not appeal an interlocutory order unless authorized by statute.       Bally Total

Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).       Anglo claims that

section 15.003 grants this court jurisdiction to hear its interlocutory appeal.

Section 15.003 applies only in “a suit in which there is more than one plaintiff,”

including when the plaintiffs are included by intervention. Tex. Civ. Prac. & Rem.

Code Ann. § 15.003. Anglo argues that the intervenors are plaintiffs because

Anglo has brought no claims against them. The intervenors argue that they are

intervening “on the defendant’s side” because they are joining in the

counterclaims of the original defendant, Arlington Park Square Associates, L.P.,

counterclaims against Anglo.

      Because we have no jurisdiction over this appeal unless the intervenors

are plaintiffs, see Tex. Civ. Prac. & Rem. Code Ann. § 15.003, we must address

that issue first. See Tex. R. App. P. 47.1.

                                     2
        Anglo argues, relying on Black’s Law Dictionary, that the word “plaintiff” in

section 15.003 means “a party who brings a civil suit.”           See Black’s Law

Dictionary 1188 (8th ed. 2004) (defining “plaintiff”). Because the intervenors are

bringing claims against Anglo, it argues, the intervenors are plaintiffs. Anglo

further states that all intervenors enter a lawsuit as plaintiffs until the original

plaintiff asserts claims against them. Because Anglo has not asserted claims

against the intervenors, it concludes, they are plaintiffs and section 15.003

applies.

        Anglo is incorrect in its contention that all intervenors enter a lawsuit as

plaintiffs.   A party may intervene in a lawsuit as either a defendant or as a

plaintiff.    Compare Jenkins v. Entergy Corp., 187 S.W.3d 785 (Tex. App.—

Corpus Christi 2006, pet. denied) (intervening defendant) with O’Quinn v. Hall, 77
S.W.3d 452, 457 (Tex. App.—Corpus Christi 2002, orig. proceeding) (intervening

plaintiff).   That an intervenor may be either plaintiff or defendant is a long-

standing point of law. See Savage v. Cowen, 33 S.W.2d 433, 434 (Tex. Comm’n

App. 1930, judgm’t adopted) (“By seeking recovery against intervener as well as

defendants, intervener became a defendant as to plaintiffs; his claim is adverse

to that of plaintiffs, and, as against them, his position is the same as that of the

original defendants.”); Sec. State Bank v. Merritt, 237 S.W. 990, 992 (Tex. Civ.

App.—Amarillo 1922, no writ) (noting that a court must look to an intervenor’s

plea to determine whether he “is to be treated as a plaintiff or a defendant”); Ivey




                                      3
v. Harrell, 1 Tex. Civ. App. 226, 230, 20 S.W. 775, 776 (Galveston 1892, no writ)

(“[I]nterveners may occupy the position of either plaintiffs or defendants.”).

      Whether an intervenor is a plaintiff or a defendant depends on the rights

asserted and the relief requested. Sec. State Bank, 237 S.W. at 992; see also

Perkins v. Freeman, 518 S.W.2d 532, 534 (Tex. 1974) (holding that it was

“materially unfair” to grant double the amount of peremptory challenges to the

defendants and the intervenors than to the plaintiff when it was “evident from the

pleadings of the intervenors that there was no antagonism between the

intervenors and defendant” and that “[t]he defendant and the intervenors were

united in a common cause of action against the plaintiff”).        In this case, the

intervenors pleaded, among other claims, that Anglo tortiously interfered with a

sale of the intervenors’ property by requiring that the sale proceeds pay down

other loans, including the original defendant’s note and that Anglo breached its

fiduciary duty to the intervenors by interfering with the property sale, and they

sought a declaration that Anglo does not have cross-default rights over certain

loans, including the original defendant’s note.        It seems clear from these

pleadings that the intervenors’ interests are adverse to Anglo’s and are

intertwined with the rights and interests of the original defendant. We therefore

hold that the intervenors intervened as defendants.

      Because the intervenors are properly characterized as defendants, section

15.003 does not apply. See Hopson v. Dallas ISD, 05-02-01819-CV, 2003 WL
402881, at *2 (Tex. App.—Dallas Feb. 24, 2003, pet. denied) (“The joinder of

                                      4
parties defendant and third party claims are governed by different statutes [than

section 15.003], none of which provide for interlocutory appeal.”). Because no

applicable statute allows for an interlocutory appeal to be heard, we dismiss this

appeal for want of jurisdiction.



                                                  LEE GABRIEL
                                                  JUSTICE

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DELIVERED: December 9, 2010




                                    5